DETAILED ACTION
Claims 16-34 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections

The 35 USC 112(b) rejections are withdrawn in view of the amendment.
The 103 rejections are revised in view of the amendment and expanded to include newly added claim 34.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 16-23 and 25-34 are rejected under 35 U.S.C. 103 as unpatentable over Soper et al. (US Pat. No. 8,119,175; of record) in view of Mandal et al. (Brazilian Journal of Pharmaceutical Sciences vol. 46, n.4 (2010); of record).  
As to claims 16-23 and 25-34, Soper discloses a water-insoluble encapsulating particle (“capsule”) formed from a matrix of alginate (a “gelable substance” of claims 16, 18, and 33), a stabilizer such as gum Arabic (an “emulsifier” of claims 16, 19, 25, and 33), a filler such as a silicate or microcrystalline cellulose (claims 16, 20, and 33), and an active ingredient such as a flavor, fragrance, or pharmaceutical active (claim 21)(column 1, 2nd through 5th paragraphs; column 2, 3rd and 6th-8th full paragraphs; column 3, 4th full paragraph; column 4, 2nd full paragraph; column 5, 1st full paragraph through column 2, 1st full paragraph; and claims 1-20 of Soper).  The particles are produced by creating a mixture of an oil, the alginate, filler, active, and emulsifier to form an emulsion, followed by spray drying of the emulsion to form dried particles that are hardened by crosslinking the alginate by introduction to an ethanol solution of a multivalent cation such as calcium ion (claims 29 and 34), followed by a second spray drying step (both a “separating the capsule” step and a “drying the capsule” step of claim 16)(column 8, last five paragraphs; column 9, 4th-7th full paragraphs; column 12, rd full paragraph, and claims 11 and 20 of Soper), which will result in water insoluble capsules as recited by claim 16 in which the active ingredient is dispersed in an emulsion comprising the gelable substance, emulsifier, and filler as recited by claim 22 and is encapsulated as recited by claim 17, and wherein the capsules comprise a water insoluble matrix of the multivalent cation and the filler with the active becoming encapsulated in the matrix as recited by claims 23 and 17.   
Regarding claim 26, Soper discloses in Example 1 an embodiment wherein the gum acacia emulsifier and microcrystalline cellulose filler are present in a ratio of 1:1, which is within the recited range.
Regarding claim 28, the particles may range in size from 5-2000 microns, which encompasses the claimed range (column 4, last full paragraph).  
As to claims 30-32, Soper discloses mixing the water insoluble capsules with foods, beverages, and pharmaceutical compositions to form compositions that are for oral use (column 7, 1st full paragraph through column 8, 1st full paragraph).  The resulting composition will necessarily be able to provide for controlled, prolonged, delayed delivery and release of the active as recited by claim 32 due to the encapsulation of the active inside of the water insoluble capsules.  
As to claims 16-23 and 25-34, Soper does not further expressly disclose that the capsules are formed by placing the emulsion dropwise into the bath containing the multivalent cation, as opposed to first spray drying the emulsion to form particles that are then added to the bath.  Nor does Soper expressly disclose the amount of active ingredient (claims 23 and 27). 

As to claims 16-23 and 25-34, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the Soper composition by forming the capsules by dropwise  addition of the emulsion comprising the active, gelable substance, emulsifier, and filler into a bath containing the multivalent cation instead of spray drying the alginate emulsion to form particles that are then introduced into a solution of the calcium ions, since Mandal expressly teaches such steps as a known alternative method for forming calcium ion-hardened alginate particles encapsulating a therapeutic active, such a modification being merely the simple substitution of one prior art element for another to obtain predictable results which is prima facie obvious as per MPEP 2143.  
It further would have been prima facie obvious to select an amount of the active that is within the claimed ranges of claims 23 and 27, since the amount of an active is a result effective variable that will affect the ability of the capsules to produce the functional result intended by use of said active, i.e., the strength of the fragrance if the active is a fragrance.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24 is rejected under 35 U.S.C. 103 as unpatentable over Soper et al. (US Pat. No. 8,119,175) in view of Mandal et al. (Brazilian Journal of Pharmaceutical Sciences vol. 46, n.4 (2010) as applied to claims 16-23 and 25-34 above, and further in view of Jager et al. (US Pat. Pub. 2001/0016220; of record).
The teachings of Soper and Mandal are relied upon as discussed above, but they do not further expressly disclose that the fiber filler is one of those recited by claim 24.  Soper does further teach that the filler may be a cellulose polymer (column 2, 7th full paragraph).
Jager discloses a composition for delivery of a dietary fiber, wherein the dietary fiber is encapsulated (paragraph 20).  The dietary fiber may be apple, oat, or wheat fiber (paragraph 25).
As to claim 24, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the composition of Soper and Mandal as combined supra by incorporating apple, oat, or wheat fiber as the filler instead of, or in addition to, the fillers taught by Soper, since both Soper and Jager are drawn to the same field of compositions for delivering an active via encapsulation of the active, and Jager teaches apple, oat, and wheat fibers as types of healthful dietary fibers that are suitable for delivery to a subject via encapsulation, and additionally because the skilled artisan would have recognized that these fibers are examples of cellulose polymers, and Soper expressly teaches that the filler may be a cellulose polymer.  Such a modification is merely the substituting of an equivalent known to be useful for the same purpose, which is prima facie obvious.  MPEP 2144.06.  
Response to Applicant’s Arguments
	Applicant argues that the cited art provides no motivation to improve Soper’s method by abandoning spray drying in favor of a dropwise addition method as taught by Mandal.
In response, and as discussed in the rejection, the proposed modification is merely the simple substitution of one prior art element (i.e., Soper’s formation of calcium alginate capsules using a spray drying step for the emulsion prior to addition to the multivalent cation solution) for another prior art element (i.e., Mandel’s formation of calcium alginate capsules via direct addition of the emulsion to the multivalent cation solution without a prior spray drying step) to obtain predictable results.  No specific, additional motivation to make the proposed modification is required to establish a prima facie case of obviousness in those cases where one prior element is substituted for another prior art element with no unpredictable results, as per MPEP 2143.  The formation of the capsules via dropwise addition  as recited by the claims and without a spray drying step is merely an alternative to the method of Soper that was already known in the prior art as taught by Mandel.  
Applicant also argues that Mandal describes forming beads that are free of the active, followed by a drug loading step, while the present claims require first making a mixture comprising all of the essential ingredients including the active.  Applicant concludes that even if Mandal and Soper are combined, the combination does not result in the claimed method.  
In response, the cited art must be considered for what it teaches as a whole. The rejection relies on the primary reference, Soper, for its teaching of first making a mixture 
	Regarding claim 33, Applicant argues that the claim has been amended to recite that the solution is alcohol based, and asserts that the secondary reference, Mandal, describes adding the mixture to an aqueous based solution.  
	In response, the cited art must be considered as a whole.  The revised rejection relies upon the primary reference, Soper, for teaching that the multivalent cation solution may be an alcohol solution as recited by claim 33 as amended.  Mandal is relied upon merely for its teaching that calcium alginate capsules can be formed directly using a multivalent cation bath without a prior step of spraying drying the emulsion.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645